     Case 4:20-cv-02969 Document 11 Filed on 10/09/20 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 HCperf Holdings B.V.,                          §
                                                §
               Plaintiff,                       §
                                                §
                       v.                       §         Civil Action No. H-20-02969
                                                §
 GD Development Corporation and                 §
 Oil States International, Inc.,                §
                                                §
               Defendants.                      §

                               Declaration of David Bissinger

       I, David Bissinger, hereby declare, under penalty of perjury pursuant to 28 U.S.C. § 1746,

as follows:

       1.     I am over the age of 21 and am otherwise competent to give this declaration. The

              facts stated in this affidavit are within my personal knowledge or information

              acquired through a reasonable inquiry and are true and correct.

       2.     I am outside counsel for Oil States International, Inc. (“Oil States”) and GD

              Development Corporation (“GD Development”) in the above-referenced case.

       3.     Attached as Exhibit A to GD Development’s and Oil States’s Motion to Dismiss

              (“the Motion to Dismiss”) is a true and correct copy of a webpage from Lime Rock

              Partners’ website (“Lime Rock Partners __Contact Us”).

       4.     Attached as Exhibit B to the Motion to Dismiss is a true and correct copy of

              directions from Google Maps showing the walking route from Lime Rock to Oil

              States in downtown Houston, Texas.
       Case 4:20-cv-02969 Document 11 Filed on 10/09/20 in TXSD Page 2 of 2




         5.       Attached as Exhibit C(1) and Exhibit C(2) to the Motion to Dismiss are true and

                  correct copies of biographies of Benjamin Burns from Lime Rock’s website and

                  LinkedIn.

         6.       Attached as Exhibit D(1) and Exhibit D(2) to the Motion to Dismiss are true and

                  correct copies of biographies of J. William Franklin from Lime Rock’s website and

                  LinkedIn.

         7.       Attached as Exhibit J to the Motion to Dismiss is a true and correct copy the

                  biography of Linda Kuiters from LinkedIn.

         8.       Attached as Exhibit K(1) and Exhibit K(2) to the Motion to Dismiss are true and

                  correct copies of biographies of Gert Jan Rietberg from Intertrust, B.V.’s website

                  and from LinkedIn.

         9.       Attached as Exhibit L to the Motion to Dismiss is a true and correct copy of excerpts

                  from Intertrust, B.V.’s annual report for 2019 available from its website.

         10.      Attached as Exhibit M to the Motion to Dismiss is a true and correct copy of the

                  biography of Benjamin Smith from LinkedIn.

         Executed on October 9, 2020, in the City of Houston, County of Harris, State of Texas.



                                                        _____________________________
                                                        David Bissinger




                                                    2
4845-5911-5726, v. 1
